Citation Nr: 1750904	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an increased disability rating for erectile dysfunction, currently 0 percent.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel








INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to July 1970 and December 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) disability rating, denied an increased disability rating for erectile dysfunction, and denied service connection for posttraumatic stress disorder (PTSD).

An October 2016 rating decision granted service connection for PTSD.  Thus, that issue is no longer on appeal.

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction has not been manifested by deformity of the penis.



CONCLUSION OF LAW

The criteria for an increased disability rating for erectile dysfunction, currently 0 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in July 2009.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for his erectile dysfunction in July 2009.

The Veteran's erectile dysfunction has been assigned a 0 percent (noncompensable) rating as a residual of his prostate cancer.  38 C.F.R. § 4.115b (2016).  To warrant a compensable 20 percent rating for erectile dysfunction, there must also be deformity of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016). 

In this case, the record does not show that the Veteran has a deformity of the penis.  May 2005, July 2009, and December 2011 VA genitourinary examinations revealed a normal penis.  While the Board notes the Veteran's assertion at the December 2011 hearing before a decision review officer and on the January 2014 VA Form 9 that he has a deformity of the penis, that of a curvature to the left, given the finding by three examiners that there is no deformity, the Board observes that the reported curvature must be within the range of normal variance.  Thus, the Board finds that the Veteran's erectile dysfunction has not been manifested by a deformity of the penis.  Accordingly, a compensable disability rating for erectile dysfunction is not warranted.  However, the Board notes that the Veteran is already receiving special monthly compensation for the loss of use of a creative organ.

The Board has considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a compensable rating.  

In conclusion, an increased compensable disability rating for erectile dysfunction is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's service-connected erectile dysfunction, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which is loss of erectile power.  Moreover, the Veteran has been granted a total disability rating based on individual unemployability (TDIU) due in part to his service-connected disability under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An increased disability rating for erectile dysfunction, currently 0 percent, is denied.


REMAND

The Board finds that further development is needed on the claim for an initial compensable disability rating for bilateral hearing loss.  

The Veteran was last examined by VA for his bilateral hearing loss in June 2011.  He also submitted the results of a November 2011 private audiological examination.  Then, on the January 2014 VA Form 9, the Veteran asserted that his hearing loss had worsened since those examinations.  Thus, the AOJ should afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his bilateral hearing loss since the issuance of the October 2016 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the name of any healthcare provider who has treated him for his hearing loss since the issuance of the October 2016 supplemental statement of the case.  Obtain any adequately identified records.  

2. Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


